Hill, C. J.
1. A ground of a motion for a new trial assigning error in, permitting a witness to answer a certain question, which does not disclose the answer objected to, presents no question for determination. Southern Ry. Co. v. Wright, 6 Ga. App. 175 (64 S. E. 703); Smith v. State, 119 Ga. 113 (46 S. E. 79).
2. The trial court did not err in permitting the plaintiff to testify as to the fact and the extent of a previous injury, the instant suit involving the claim that the previous injury had been aggravated by the tort for which redress was sought. “Wrongfully to cause, aggravate, or protract illness is an injury to health.” Bray v. Latham, 81 Ga. 640 (8 S. E. 64).
3. A ground of a motion for a new trial assigning error in permitting the introduction in evidence of a deed, which fails to set forth the deed objected to, or otherwise describe it so that its admissibility can be determined, will not be considered. Georgia Northern Ry. Co. v. Hutchins, 119 Ga. 504 (46 S. E. 659).
4. It is not necessary that the mortality tables be introduced in evidence, in* order* to enable the jury to ascertain the probable duration of life, or the damages for permanent injuries, in a given case. The jury may reach a result from the evidence as to age, health, extent of injury, physical condition, habits, etc., of the particular person. Merchants & Miners Transportation Co. v. Corcoran, 4 Ga. App. 669 (62 S. E. 130).
5. Ho material error of law appears, and the verdict is supported by evidence. Judgment affirmed.